DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2018/0147891 A1), in view of Kojima (US 2009/0266457 A1).
Regarding claim 1, Takahashi discloses a pneumatic tire suitable for lowering a peak of pitch noises by dispersing frequencies of the pitch noises thus lowering a noise level. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The tire is configured to have a tread 10 constituting a tread surface as a ground-contacting surface adapted to come into contact with a road surface, wherein the tread includes at least: a left shoulder land portion 18S which includes a plurality of land portions 16 being delimited by a left shoulder main groove 12B and tread end – (corresponds to an inner shoulder land row that has a plurality of inner shoulder lands and is delimited by an inner main groove and a ground contact end, the inner main groove being an innermost groove in a width direction of a vehicle on which the tire is mountable); 
[AltContent: arrow][AltContent: textbox (Right tread end)][AltContent: arrow][AltContent: textbox (Left tread end)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

A right shoulder land portion 18S which includes a plurality of land portions 16 being delimited by a right shoulder main groove 12B and tread end – (corresponds to an outer shoulder land row that has a plurality of outer shoulder lands and is delimited by an outer main groove and a ground contact end, the outer main groove being an outermost groove in the width direction); 
A left mediate land portion 18M which includes a plurality of land portions 16 being delimited by a left shoulder main groove 12B and center main groove 12A – (corresponds to a first land row that has a plurality of first lands and is delimited by a central main groove and the inner main groove, the central main groove being located between the inner main groove and the outer main groove in the width direction); and 
A right mediate land portion 18M which includes a plurality of land portions 16 being delimited by a right shoulder main groove 12B and center main groove 12A and where pitches defined as land portions, the land rows of 18S and 18M on both the left and right side of the tread have the same number of pitches – (corresponds to a second land row that has a plurality of second lands and is delimited by the central main groove and the outer main groove, wherein the number of the lands in each of the land rows is defined as the number of pitches, and wherein the number of pitches in the inner shoulder land row is the same as the number of pitches in the first land row, the number of pitches in the outer shoulder land row is the same as the number of pitches in the second land row).
Takahashi does not explicitly disclose the number of pitches in the second land row is less than the number of pitches in the first land row. However, Takahashi discloses a plurality of different pitches lengths P to repetitive elements 20 each of which is formed of the land portion 16. Thus, one would good reason to look for exemplary configurations of a tread pattern having differing pitches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread pattern as claimed since: Kojima discloses a pneumatic tire whose tread pattern is suitable for achieving both reduction of pattern noise and improvement in driving stability on a dry road surface. The tread pattern being configured to be mounted in such a way that a designated side of the tire faces to the outside of a vehicle, and is characterized in that: by having the number of pitches of the block elements on the vehicle outer side smaller than the number of pitches of the block elements on the vehicle inner side, block rigidity of the region on the vehicle outer side is made relatively large, whereby driving stability on a dry road surface can be ensured, see abstract, [0009].
Regarding claims 2-4, modified Takahashi discloses a center land portion 18C which includes a plurality of land portions 16 being delimited by a pair of center main grooves 12A, see figures in the rejection of claim 1 – (corresponds to the central main groove comprises a plurality of central main grooves, and wherein the tread further comprises a third land row that has a plurality of third lands and is located between, and delimited by, the plurality of central main grooves adjacent to each other in the width direction); and wherein the number of pitches in the third land row is the same as the number of pitches in the first land row; and wherein the number of pitches in the third land row is the same as the number of pitches in the second land row, see figures in the rejection of claim 1.
Regarding claim 5-14, modified Takahashi discloses the number of pitches may be from 30 – 100, see Takahashi [0026]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 15, modified Takahashi discloses the number of pitches of the block elements on the vehicle inner side is set to 60 to 80; and the number of pitches of block elements on the vehicle outer side is set to 50 to 70, see abstract. Thus, for a vehicle inner side pitch number of 60 and a vehicle outer side pitch number of 70 gives a difference of 10 which meets the claimed difference between the number of pitches in the first land row and the number of pitches in the second land row being 8 or more. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749